DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A pump for a liquid fuel injection system of a motor vehicle, comprising: a low-pressure pump configured to provide liquid fuel from a fuel tank of the motor vehicle at a low pressure; a high-pressure pump in fluid communication with the low-pressure pump and configured to compress the liquid fuel from the low pressure to a high pressure for injecting the liquid fuel into an internal combustion engine of the motor vehicle; and a pump drive configured to drive the low-pressure pump and the high-pressure pump synchronously with a pump frequency independently from an engine speed of the internal combustion engine of the motor vehicle, wherein the pump drive is configured as an electric motor, wherein the pump drive includes at least two electric submachines axially coupled to each other between the low-pressure pump and the high-pressure pump, and wherein each electric submachine includes a helical cooling channel configured to flush the liquid fuel from a low-pressure side to a high-pressure side along a helical path around an axial direction of the respective electric submachine.

Meyer (U.S. 6240904), Rosinksi (U.S. 9115720), and Cronin (U.S. 7009317) are considered the closest prior art.  Meyer (Fig. 5) discloses a two-stage fuel pump driven by a single electric motor.  The motor (i.e. electric submachine) and both separate pumping stages (S1 and S2) are fixedly attached to a common driveshaft.  However, the prior art pump does not disclose either a second electric submachine or helical cooling channels, as-claimed.  Rosinski and Cronin separately disclose a dual electric motor driven hydraulic pump and a hydraulic pump with a single motor that includes cooling channels, respectively.  However, the prior art, considered separately or together fails to explicitly teach or suggest each and every limitation of the Claim when considered as a whole in combination with the remaining limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747